DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7.  Claims 7 recites “applying the second electrical drive signal after applying the first electrical drive signal; incorporating a phase shift between the first electrical drive signal; or applying the second electrical drive signal after applying the first electrical drive signal and incorporating a phase shift between the first electrical drive signal.”  The claim is undefined on the phase shift between the first electrical signal and another element.  Further, the claim appears to unnecessarily repeat a limitation.  For examination purposes the claim will be interpreted to include a phase shift between the first electrical drive signal and the second electrical drive signal.
Claims 8-14 are similarly rejected due to dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130271813 A1 to Brown.
Regarding Claim 1. Brown discloses an electrical driver (Fig. 1 network controller 112 ) for electrically controllable optical privacy glazing structures, the driver comprising a plurality of drive channels (Fig. 1 window controllers 114) and being configured to: apply a plurality of electrical drive signals to a corresponding plurality of electrically controllable optical privacy glazing structures via the plurality of drive channels; and stagger the application of electrical drive signals via the plurality of drive channels (See Fig. 5C). 
Regarding Claim 2. Brown further discloses the driver configured to determine electrical drive signals for each of the plurality of electrically controllable optical privacy glazing structures (See Fig. 4, para 76). 
Regarding Claim 3. Brown further discloses staggering the application of electrical drive signals via the plurality of drive channels comprises sequentially applying each of the plurality electrical drive signals (See Fig. 5C). 
Regarding Claim 5. Brown further discloses at least ten drive channels and wherein the driver is capable of applying electrical drive signals to each optical privacy glazing structure within a group of optical privacy glazing structures simultaneously (See at least Fig. 1). 
Regarding Claim 6. Brown further discloses each of the plurality of drive signals comprises an AC signal (para 57). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claim 1 in view of US 20080291339 A1 to Mamba et al.
Regarding Claim 4.  As sated above Brown discloses all the limitations of base claim 1.
Brown does not specifically disclose that the application of electrical drive signals comprises phase shifting at least one electrical drive signal.
However, Mamba discloses staggering the application of electrical drive signals comprises phase shifting at least one electrical drive signal (Fig. 9), to reduce power consumption and provide consistent driving (para 10).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the application of electrical drive signals comprises phase shifting at least one electrical drive signal.
Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130271813 A1 to Brown as applied to claim 1 in view of US 20080291339 A1 to Mamba et al.
Regarding Claim 7.  Brown discloses a privacy system comprising: a first electrically controllable optical privacy glazing structure including a first electrically controllable optically active material (Fig. 2 stack 220); a second electrically controllable optical privacy glazing structure including a second electrically controllable optically active material (See at  least Fig. 1); and a driver including a first drive channel configured to provide a first electrical drive signal to the first electrically controllable optical privacy glazing structure and a second drive channel configured to provide a second electrical drive signal to the second electrically controllable optical privacy glazing structure (Fig. 1 window controllers 114); wherein 
Brown does not specifically disclose that the driver is configured to temporally stagger the application of the first electrical drive signal and the second electrical drive signal by at least one of: applying the second electrical drive signal after applying the first electrical drive signal; incorporating a phase shift between the first electrical drive signal; or applying the second electrical drive signal after applying the first electrical drive signal and incorporating a phase shift between the first electrical drive signal. 
However, Mamba discloses the driver is configured to temporally stagger the application of the first electrical drive signal and the second electrical drive signal by at least one of: applying the second electrical drive signal after applying the first electrical drive signal; incorporating a phase shift between the first electrical drive signal; or applying the second electrical drive signal after applying the first electrical drive signal and incorporating a phase shift between the first electrical drive signal (Fig. 9), to reduce power consumption and provide consistent driving (para 10).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the driver is configured to temporally stagger the application of the first electrical drive signal and the second electrical drive signal by at least one of: applying the second electrical drive signal after applying the first electrical drive signal; incorporating a phase shift between the first electrical drive signal; or applying the second electrical drive signal after applying the first electrical drive signal and incorporating a phase shift between the first electrical drive signal.
Regarding Claim 8. Brown further discloses the driver is configured to: characterize one or more electrical properties of each of the first and second electrically controllable optical privacy glazing structures; establish the first electrical drive signal and the second electrical drive signal based on the characterized one or more electrical properties of each of the first and second electrically controllable optical privacy glazing structures; and temporally stagger the application of the first and second electrical drive signals based on one or more characteristics of the of established first and second electrical drive signals (as shown in Fig. 5C). 
Regarding Claim 9. Brown further discloses staggering the application of the first and second electrical drive signals comprises delaying the application of the second electrical drive signal with respect to the second electrical drive signals by a predetermined amount of time (See Fig. 5C). 
Regarding Claim 10. Brown further discloses the predetermined amount of time is shorter than a period associated with the first electrical drive signals (as shown in Fig. 5C). 
Regarding Claim 12. Brown further discloses the first electrical drive signal and the second electrical drive signal comprise AC voltage signals (para 57), the first electrical drive signal causes a first inrush current from the driver to the first electrically controllable optical privacy glazing structure; the second electrical drive signal causes a second inrush current from the driver to the second electrically controllable optical privacy glazing structure; and temporally stagger the application of the first electrical drive signal and the second electrical drive signal causes the first and second inrush currents to occur at different times (See Fig. 5C). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Mamba as applied to claim 7 in view of US 20190377218 A1 to Liu et al.
Regarding Claim 11.  As sated above Brown and Mamba discloses all the limitations of base claim 7.
Brown and Mamba do not specifically disclose that the first and second electrically controllable optically active material comprises a liquid crystal material.
However, Liu discloses the first and second electrically controllable optically active material comprises a liquid crystal material.  Because windows of such types are easily produced and a film thickness is easily controlled over a wide area (para 4).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the first and second electrically controllable optically active material comprises a liquid crystal material.
Allowable Subject Matter
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871